Citation Nr: 1130110	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-34 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and B.H.


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1950 to December 1953.  He died in March 2006.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the benefits sought on appeal.

A Travel Board hearing was held in June 2011 with the appellant and an additional witness in Denver, Colorado, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  The appellant and additional witness appeared via telephone.  A transcript of the hearing testimony is in the claims file.

The appellant submitted additional evidence in support of her claim, along with an appropriate waiver of RO consideration.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2010) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

At the time of the Veteran's death, there were no monetary benefits due to him and unpaid.


CONCLUSION OF LAW

Entitlement by a surviving spouse to accrued benefits is not warranted. 38 U.S.C.A. § 5121 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his or her possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The Veterans Claims Assistance Act of 2000 does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating her claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.

B.  Accrued Benefits

The relevant statute provides that periodic monetary benefits (other than insurance and servicemen's indemnity) under laws administered by VA to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of death (referred to as "accrued benefits") and due and unpaid for a period not to exceed two years, shall, upon the death of such individual, be paid to the Veteran's spouse.  38 U.S.C.A. § 5121(a) (West 2002).

For a survivor to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death or have been entitled to benefits, accrued and unpaid, under an existing rating or decision.  Jones v. West, 136 F.3d. 1296, 1299 (Fed. Cir. 1998).

In the instant case, the Veteran did not have a claim for VA benefits pending at the time of his death, nor is there any indication that he was entitled to any benefits as yet unpaid.  The appellant's representative confirmed these facts at the June 2011 hearing.  As such, the Board finds that the evidence of record preponderates against the appellant's claim for accrued benefits under 38 U.S.C.A. § 5121.


ORDER

Entitlement to accrued benefits is denied.


REMAND

With respect to the appellant's claim for service connection for the cause of the Veteran's death, the Board finds that additional development is necessary.

Initially, the Board notes that the appellant was not provided with notice appropriate to her claim for benefits.  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in her possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

In the context of a DIC claim, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

Therefore, on remand, the appellant should be provided with the appropriate VCAA notice.

The appellant claims in this case that the Veteran developed brain tumors that were due to exposure to gas and chemicals while in service.  She asserts that the presence of such tumors caused the Veteran to commit suicide.  See June 15, 2001 Board hearing transcript, page 4.  In this regard, the Veteran's certificate of death indicates that the cause of his death was an intraoral gunshot wound; the manner of death was listed as suicide; and a condition contributing to death, but not related to the cause of the death was brain neoplasm.

Generally speaking, compensation shall not be paid if the disability was the result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2010).  In order for suicide to constitute willful misconduct, the act of self-destruction must be intentional.  A person of unsound mind is incapable of forming an intent (mens rea, or guilty mind, which is an essential element of crime or willful misconduct).  It is a constant requirement for a favorable action that the precipitating mental unsoundness be service connected.  38 C.F.R. § 3.302(a) (2010).

Whether a person, at the time of suicide, was so unsound mentally that he or she did not realize the consequences of such an act, or was unable to resist such impulse is a question to be determined in each individual case, based on all available lay and medical evidence pertaining to his or her mental condition at the time of suicide.  The act of suicide or a bona fide attempt is considered to be evidence of mental unsoundness; therefore, where no reasonable adequate motive for suicide is shown by the evidence, the act will be considered to have resulted from mental unsoundness.  A reasonable adequate motive for suicide may be established by affirmative evidence showing circumstances which could lead a rational person to self-destruction.  38 C.F.R. § 3.302(b) (2010).

Because the Veteran died as a result of suicide, the Board must first address the threshold question of whether such act constitutes willful misconduct, thus barring payment of compensation.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2010).  As noted above, in order for suicide to constitute willful misconduct, the act of self-destruction must be intentional.  A person of unsound mind, however, is incapable of forming intent.  The evidence in this case thus, raises the question of whether the Veteran developed a psychiatric disorder (i.e., mental unsoundness) due to a disability which is service connected - such as to have caused him to commit suicide.  However, as this is a medical issue; the Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In this regard, VA has a duty to assist claimants, to include obtaining a medical examination or opinion when such evidence is necessary to decide a claim.  See 38 C.F.R. § 3.159(c)(4).  In this case, the evidence indicates that the Veteran's diagnosed brain neoplasms, listed as a contributory cause of death, may be associated with service.  Specifically, the Veteran's records document exposure to sarin vapor in service.  There is also additional lay testimony from the appellant and a service comrade of the Veteran indicating that the Veteran was exposed to mustard gas as well.  The appellant and another lay witness also reported that the Veteran's doctor indicated that his brain tumor had been present for over 40 years.  Therefore, the case should be remanded for an opinion as to whether the Veteran's brain neoplasms are attributable to mustard gas and sarin vapor exposure in service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should ensure that all notification and development action required by the VCAA and implementing VA regulations is completed, including the notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107.  See also Hupp v. Nicholson, 21 Vet. App. 342 (2007); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

2.  With the appellant's assistance, obtain all medical records of the Veteran from the Denver VA Medical Center dated from 2004 to 2006, and determine from which other medical facilities the Veteran received treatment from 2004 through his death in March 2006, and obtain those records including any report of autopsy as referenced in the Veteran's certificate of death.  

3.  Make arrangements with the appropriate VA medical facility for a VA opinion, in the appropriate specialty, to determine whether documented brain neoplasms are etiologically-related to service, to include as a result of exposure to mustard gas and sarin vapor, and whether such disability resulted in a mental disorder that produced mental unsoundness leading to the Veteran's suicide.

After a review of the claims folder, to include all treatment records and lay statements, the examiner should address the following:

a.  Is it at least as likely as not that brain neoplasms were etiologically-related to the Veteran's period of active service, to include, exposure to mustard gas and sarin vapor.

b.  If the Veteran did develop brain neoplasm due to service, is it at least a likely as not that the Veteran developed a psychiatric disorder (mental unsoundness) due to service-connected brain neoplasm.

c.  If the Veteran did not develop a psychiatric disorder as a result of a service-connected disorder, does the record show a psychiatric disorder (mental unsoundness) due to nonservice-connected disability, or show a reasonable adequate motive for suicide, i.e., affirmative evidence showing circumstances which could lead a rational person to self-destruction.


The examiner should review the entire record, including the lay statements of records, as well as any relevant service and postservice records, and provide a complete rationale for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiners have responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

5.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the appellant's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


